NO. 07-02-0019-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 13, 2002



______________________________





VICKIE DIANNE GRAY, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;



NO. 57941; HONORABLE CHARLES D. CARVER, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

ON ABATEMENT AND REMAND

Appellant Vickie Dianne Gray challenges her conviction for the offense of securing execution of a document by deception and the resulting sentence of two years confinement in the Institutional Division of the Department of Criminal Justice.  Sentence was imposed on November 13, 2001, and the record was therefore due to be filed no later than January 14, 2002.  We have received the clerk’s record, but have not received the reporter’s record.  By letter dated January 15, 2002, we notified the court reporters that the record had not been filed and, in the event it could not be immediately filed, the reporters should request an extension of time by filing a reporter’s request form within ten days.  No response has been received to that letter.  Therefore, we abate this appeal and remand it to the Criminal 
 District Court of Jefferson County for a hearing.  
See 
Tex. R. App. P. 37.3(a)(2).  

Upon remand, the judge of the trial court shall immediately cause notice to be given and conduct a hearing to determine whether appellant has abandoned her appeal or if she still desires to pursue her appeal.  In the event appellant still desires to prosecute her appeal, the court shall determine why the reporter’s record has not been filed and whether any further steps need to be taken to facilitate the provision of an appellate record and the completion of the record for appellate review.

In support of its determination, the trial court shall prepare and file its findings and orders and cause them to be included in a supplemental clerk’s record.  The hearing proceedings shall be transcribed and included in a supplemental reporter’s record.  Those supplemental records shall be submitted to the clerk of this court no later than March 18, 2002.  

It is so ordered. 

Per Curiam